IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-76,781-01


EX PARTE ROBERTO GONZALEZ DE LA CRUZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 835305 IN THE 174TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.
 
O R D E R

	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to ninety-nine years' imprisonment. The First Court of Appeals affirmed his conviction.
De la Cruz v. State, No. 01-01-00031-CR (Tex. App.--Houston [1st Dist.] June 20, 2002)
(unpublished). 
	Applicant contends, among other things, that false testimony violated his right to due process.
He alleges that the forensic evidence, including a newly amended autopsy report, proves that
eyewitness and police testimony is false. The State stipulates that the credible forensic evidence
contradicts eyewitness testimony, but contests Applicant's claims. The trial court held a live hearing
and made findings of fact and conclusions of law recommending that this Court grant relief. 
	We order that this application be filed and set to determine (1) whether the false testimony
claim could have been raised at trial or on appeal; (2) whether the failure to raise the issue at trial
or on appeal constitutes procedural default; and (3) what harm or materiality standard applies. The
parties shall brief these issues. Oral argument is permitted. 
	It appears that Applicant is represented by counsel. If he is not, the trial court shall determine
whether he is indigent. If Applicant is indigent and desires to be represented by counsel, the trial
court shall appoint an attorney to represent them. Tex. Code Crim. Proc. art 26.04. The trial court
shall send to this Court, within 30 days of the date of this order, a supplemental transcript containing:
a confirmation that Applicant is represented by counsel; the order appointing counsel; or a statement
that Applicant is not indigent. All briefs shall be filed with this Court within 60 days of the date of
this order.  
Filed: September 18, 2013
Do not publish